DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
A foreign priority claim has not been made in this application. 
Allowable Subject Matter
Claims 1-3, 5-7, 9-10, 12, and 15-18 allowed.
The following is an examiner’s statement of reasons for allowance:
	Claim 1, processing circuitry configured to receive at least one of an indication of transmission continuity in the optical ring and an indication of transmission discontinuity in the optical ring, and configured to generate a switch control signal comprising instructions to cause the optical switch to be open when there is transmission continuity in the optical ring or comprising instructions to cause the optical switch to be closed when there is transmission discontinuity in the optical ring; wherein the processing circuitry is configured to receive an alarm signal indicating a hardware failure preventing generation of a probe optical signal and is configured to generate a lockout control signal comprising instructions to cause the optical switch to be open when the alarm signal indicating the hardware failure is received.
	Claim 15, coupling the first replica WDM aggregate optical signal into the optical ring for transmission in a first ring direction and coupling the second replica WDM aggregate optical signal into the optical ring for transmission in a second ring direction, opposite to the first ring direction, if the probe optical signal has not been received back; receiving an alarm signal indicating a hardware failure preventing generation of the probe optical signal; and coupling only the first replica WDM aggregate optical signal into the optical ring for transmission in the first ring direction while the alarm signal is received.
	The examiner found no suggestions or motivations to combine the similar teachings from the prior arts made of record to overcome the limitations as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636